This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2016).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A16-0718

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                           Antonio Tedell Hammonds-Ford,
                                     Appellant.

                              Filed February 27, 2017
                                     Affirmed
                                   Hooten, Judge

                           Hennepin County District Court
                             File No. 27-CR-14-31493

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Michael Richardson, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Rochelle R. Winn, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Hooten, Presiding Judge; Reilly, Judge; and Smith,

Tracy M., Judge.
                        UNPUBLISHED OPINION

HOOTEN, Judge

      Appellant challenges his conviction of second-degree aggravated robbery, arguing

that the district court committed reversible error by admitting show-up identification

evidence that was unnecessarily suggestive and unreliable. We affirm.

                                         FACTS

      At approximately 6:40 p.m. on October 22, 2014, Minneapolis Police Officer Seth

Porras and his partner responded to a 911 call reporting a robbery. When they arrived at

the scene approximately two to four minutes later, the officers spoke with S.A., who

reported that he was waiting at a bus stop when he was approached by three black males.

One of the men, who was wearing a black stocking cap, black sweatshirt, and a white t-

shirt sticking out of the bottom of his sweatshirt, told S.A. to hand over his phone or the

man would “pop him.” S.A. handed the man his cell phone. The man began to walk away,

but returned to ask S.A. for the passcode to his phone. As the group left, S.A. called 911

using a nearby phone, reported the robbery, and told the operator what direction the group

was heading.

      At approximately 6:43 p.m., Minneapolis Police Officers Anna Hedberg and Paul

Dellwo were on the way to the scene in order to provide assistance. Approximately four

blocks away from the scene, the officers observed two individuals who appeared to match

S.A.’s description of the suspects. One of the individuals, who was wearing a black

stocking cap, a black sweatshirt, and a white t-shirt sticking out of the bottom of his

sweatshirt, was standing by a vehicle. This individual was later identified as appellant


                                            2
Antonio Tedell Hammonds-Ford. The officers aired over the radio that they had located a

possible suspect, handcuffed Hammonds-Ford, removed his cap, and placed him in the

back of the squad car. The officers received permission from the driver to search the

vehicle and discovered S.A.’s cell phone.

       Shortly before 7:00 p.m., Officer Porras drove S.A. to the location where Officers

Hedberg and Dellwo had detained Hammonds-Ford. Officer Porras told S.A. that he was

going to show him “an individual who may have or may not have been involved” with the

robbery. Officer Porras asked S.A. to state whether the individual was involved and, if so,

how certain he was that the individual was the person who had committed the crime.

Officers Hedberg and Dellwo took Hammonds-Ford out of the squad car and removed his

handcuffs before leading him into S.A’s view. The officers positioned Hammonds-Ford

in a spotlight from Officer Porras’ squad car, approximately 15 feet in front of S.A., who

was seated in the squad car. While S.A. looked at Hammonds-Ford, Officers Hedberg and

Dellwo remained on either side of Hammonds-Ford. S.A. stated that he was “100%”

certain that Hammonds-Ford was the individual who had robbed him and stated that

Hammonds-Ford had a hat on at the time of the robbery.

       Hammonds-Ford was charged with one count of second-degree aggravated robbery.

Hammonds-Ford moved to suppress the show-up identification and evidence seized at the

scene. After a Rasmussen hearing, the district court denied the motion.

       Pursuant to Minn. R. Crim. P. 26.01, subd. 4, Hammonds-Ford waived his right to

trial and stipulated to the state’s case in order to obtain appellate review of the pretrial




                                             3
ruling. The district court found Hammonds-Ford guilty and sentenced him to 40 months.

This appeal followed.

                                      DECISION

       Hammonds-Ford argues that the district court erred by denying his motion to

suppress the show-up identification evidence. We disagree.

       When the facts are not in dispute, an appellate court reviews a pretrial order

suppressing evidence by independently considering the facts to determine whether the

district court erred as a matter of law. State v. Taylor, 594 N.W.2d 158, 161 (Minn. 1999).

Courts engage in a two-step inquiry when determining whether a pretrial identification

must be suppressed. Id. First, the court determines whether the identification procedure

was “unnecessarily suggestive.” Id. (quotation omitted). Second, if the court determines

that the procedure was unnecessarily suggestive, “the court must then determine under the

totality of the circumstances whether the identification created a very substantial likelihood

of irreparable misidentification.”    Id. (quotation omitted).     “[I]f the totality of the

circumstances shows the witness’ identification has an adequate independent origin, it is

considered to be reliable despite the suggestive procedure.” Id. (quotation omitted).

       The parties disagree regarding whether the show-up identification in this case was

unnecessarily suggestive. Because a determination that the identification evidence was

reliable under the totality of the circumstances would be determinative even if the

procedure employed by the officers was unnecessarily suggestive, we focus on the second

step of the test. See State v. Young, 710 N.W.2d 272, 282 (Minn. 2006) (stating that even




                                              4
if procedure was unnecessarily suggestive, identification evidence may be admissible if

totality of circumstances establishes that evidence was reliable).

       In evaluating whether the totality of the circumstances demonstrates that the

witness’ identification has adequate independent origin, we consider the following five

factors:

              1.     The opportunity of the witness to view the criminal at
                     the time of the crime;
              2.     The witness’ degree of attention;
              3.     The accuracy of the witness’ prior description of the
                     criminal;
              4.     The level of certainty demonstrated by the witness at
                     the [time of the identification procedure];
              5.     The time between the crime and the confrontation.

State v. Ostrem, 535 N.W.2d 916, 921 (Minn. 1995).

       S.A. had the opportunity to view Hammonds-Ford twice at close range during the

incident—first, when Hammonds-Ford ordered S.A. to hand over his cell phone and,

second, when Hammonds-Ford returned to demand S.A.’s passcode. While Hammonds-

Ford argues that S.A. had no opportunity to view his assailant because it was dark, Officer

Dellwo testified that it was still light out when he and Officer Hedberg initially detained

Hammonds-Ford. The accuracy of S.A.’s description of Hammonds-Ford, describing him

as a black male wearing a black stocking cap and a black sweatshirt with a white t-shirt

sticking out of the bottom, demonstrates that S.A. paid a high degree of attention to the

appearance of the individual who robbed him. S.A. stated that he was “100%” certain that

Hammonds-Ford was the perpetrator and noted that at the time of the robbery, he had worn




                                             5
a stocking cap.    Finally, approximately 20 minutes after the crime, S.A. identified

Hammonds-Ford as the man who had robbed him.

       All five factors support the admissibility of the show-up identification. Because the

totality of the circumstances establishes an adequate independent origin for the

identification, even if the identification procedure employed by the officers was

unnecessarily suggestive, we conclude that the identification was reliable.        State v.

Anderson, 657 N.W.2d 846, 851–52 (Minn. App. 2002). Therefore, we conclude that the

district court did not err in admitting the show-up identification evidence.

       Affirmed.




                                             6